Citation Nr: 1627917	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-03 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 1980 to June 1983.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In an August 2015 decision, the Board reopened the Veteran's claim for service connection for a right knee disability and remanded the appeal for additional development.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the October 2015 opinion is inadequate with regard to the rationale and does not comply with the remand instructions provided in the August 2015 Board remand. In its 2015 remand, the Board directed the examiner, when rendering an opinion, to consider the Veteran's statements from 1991 on admission for treatment related to his right knee, that he had a history of intermittent swelling, pain, and decreased range of motion with right knee pain since twisting his knee while running during active service in 1981.  The examiner noted this evidence, but failed to consider it in the rationale as to why there was clear and unmistakable evidence  to rebut the presumption that the Veteran's pre-existing right knee condition was aggravated by service. Rather, the examiner's rationale relied on the fact that the STRs did not include complaints or treatment for a right knee condition after enlistment, and stated that "he did not injure his right knee during military service."  This contrary to the Veteran's credible statements during his 1991 treatment that he twisted his knee in service in 1981, and has had problems ever since. Dalton v. Nicholson, 21 Vet.App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service). Accordingly, a new opinion, by a new examiner, is warranted.

The Board also notes that there appears to be outstanding VA treatment records that have not been associated with the claims file.  Treatment records from the Loma Linda VAMC dated September 2011 to October 2011 are associated with the claims file.  The next available records from the Loma Linda VAMC are from March 2013 to September 2014.  The Board notes that the Veteran underwent knee surgery (ACL repair) in 2012.  The Board finds that the August 2015 remand directives to obtain all relevant treatment from the Loma Linda VAMC have not been satisfied.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, it is unclear if the entire treatment record from the West Los Angeles VA Medical Center has been associated with the claims file.  The Board notes that VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all records not currently associated with the claims file from the Loma Linda VAMC.  Specifically, ensure that records from October 2011 to March 2013 are associated with the claims file.  All attempts to obtain records should be documented in the claims folder.  

2. Obtain all records not currently associated with the claims file from the West Los Angeles VAMC.  All attempts to obtain records should be documented in the claims folder.  

3. Obtain an opinion from an examiner with orthopedic training who has not previously examined the Veteran or rendered an opinion. The examiner must review the file, to include this remand and the August 2015 remand, and indicate that such a review has taken place. The examiner should then provide an opinion as to the following:  

Is there clear and unmistakable evidence (i.e. undebatable evidence) that the Veteran's pre-existing right knee disorder was NOT aggravated during the Veteran's active service. The examiner must consider and address the Veteran's credible statements from 1991 on admission for treatment related to his right knee, that he had a history of intermittent swelling, pain, and decreased range of motion with right knee pain since twisting his knee while running during active service in 1981 in rendering the opinion.

If the examiner concludes that there is not clear and unmistakable evidence to rebut the presumption that the Veteran's pre-existing right knee condition was aggravated by events during his active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current right knee condition is related to his in service aggravated right knee condition.

A complete and thorough rationale must be provided for all opinions.

4. After the development requested has been completed, the AOJ must review the medical report to ensure that it is in compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures. 

5.  Thereafter, re-adjudicate the appeal and if the benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case and afford an appropriate time for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


